Case 2:18-cv-06074-DRH-AYS Document 1 Filed 10/30/18 Page 1 of 7 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TRUSTEES OF THE NORTHEAST CARPENTERS
HEALTH, PENSION, ANNUITY, APPRENTICESHIP and
LABOR MANAGEMENT COOPERATION FUNDS,          18 CV _____________
                                                 Petitioners, PETITION TO
                                                              CONFIRM AN
                          -against-
                                                              ARBITRATION AWARD
 STATE WIDE INSTALLATION, INC.,

                                                Respondent.

       Petitioners, Trustees of the Northeast Carpenters Health, Pension, Annuity, Apprenticeship

and Labor Management Cooperation Funds (“Petitioners” and/or the “Funds”) by and through

their attorneys, Virginia & Ambinder, LLP (“V&A”), as and for their Petition to Confirm an

Arbitration Award, respectfully allege as follows:

                                 NATURE OF THE ACTION

       1.      This is an action under section 502(a)(3) of the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1132(a)(3); section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185, to confirm and

enforce an Arbitrator’s Award rendered pursuant to a collective bargaining agreement between the

New England Regional Council of Carpenters f/k/a the Northeast Regional Council of Carpenters

(“Union”) and State Wide Installation, Inc. (“Respondent”).

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).

       3.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) because the ERISA

Funds (as defined below) are administered in this district.
Case 2:18-cv-06074-DRH-AYS Document 1 Filed 10/30/18 Page 2 of 7 PageID #: 2



                                       THE PARTIES

       4.     Petitioners Trustees of the Northeast Carpenters Health, Pension, Annuity and

Apprenticeship Funds (the “ERISA Funds”) are employer and employee trustees of multiemployer

labor-management trust funds organized and operated in accordance with ERISA. The Trustees

are fiduciaries of the ERISA Funds within the meaning of section 3(21) of ERISA, 29 U.S.C. §

1002(21). The ERISA Funds maintain their principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       5.     Petitioners Trustees of the Northeast Carpenters Labor Management Cooperation

Fund (the “Labor Management Fund”) are employer and employee trustees of a labor management

cooperation committee established under section 302(c)(9) of the LMRA, 29 U.S.C. § 186(d)(9).

The Labor Management Fund maintains its principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       6.     Respondent is a corporation incorporated under the laws of the State of New Jersey.

Performing contribution work within the State of New York. At relevant times, Respondent was

an employer within the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5), and was an

employer in an industry affecting commerce within the meaning of section 501 of the LMRA, 29

U.S.C. § 142. Respondent maintains its principal place of business at 85 Park Avenue, Nutley,

New Jersey 07110.

                              THE ARBITRATION AWARD

       7.     Respondent entered into a collective bargaining agreement with the Union, or a

predecessor thereto, covering the period June 1, 1999 through May 31, 2002 (“1999-02 CBA”).

A copy of the 1999-02 CBA is annexed hereto as Exhibit A.




                                           2
Case 2:18-cv-06074-DRH-AYS Document 1 Filed 10/30/18 Page 3 of 7 PageID #: 3



       8.      The 1999-02 CBA provides, inter alia, “IT IS HEREWITH AGREED the

undersigned employer and the union recognize that the collective bargaining unit covered by this

Agreement is a single multi-employer bargaining unit consisting of employers represented by the

association that is bound to this Agreement, as well as the undersigned employer and any

individual employers who are not members of the association but who sign the agreement or agree

to be bound to it. The undersigned employer agrees that by agreeing to the Agreement. it thereby

becomes a member of the multi-employer bargaining unit, irrespective of whether it joins the

employer association that is party to this agreement. The undersigned employer further agrees that

it shall be bound by any future collective bargaining agreement and/or modifications, renewals or

revisions of the Agreement negotiated between the employers and the union for this multi-

employer bargaining unit.” See Exhibit A, at p. 36-37.

       9.      Pursuant to the 1999-02 CBA, Respondent is currently bound to the Southeast

Region Agreement between the Union and the “Associations” covering the period July 1, 2016

through April 30, 2019 (“2016-19 CBA”). A copy of the 2016-19 CBA is annexed hereto as

Exhibit B.

       10.     The 2016-19 CBA requires Respondent, inter alia, to make contributions to the

Funds for all work performed within the trade and geographical jurisdiction of the Union. See Ex.

B, Art. Sixteen.

       11.     The 2016-19 CBA further provides, inter alia, that “[t]he Employer shall be bound

by and shall comply with the agreements, declarations of trust, plans and/or regulations of the

fringe benefit funds, and the labor management cooperation committees, so designated.” Id.




                                            3
Case 2:18-cv-06074-DRH-AYS Document 1 Filed 10/30/18 Page 4 of 7 PageID #: 4



       12.         The Trustees of the Funds established a Joint Policy for the Collection of

Delinquent Contributions (“Collection Policy”). A copy of the Collection Policy is annexed hereto

as Exhibit C.

       13.      The Collection Policy provides “[i]f an employer fails to submit remittance reports,

weekly payroll reports, or other reports of work for which contributions to the Funds are required,

such that the Funds cannot determined the amount owed by the employer for a given month, then

…the [Funds] will compute the estimated amount of contributions due by assuming that the hours

for which the employer is obligated to contribute for each week in the unreported month equal the

highest number of average hours for which the employer was obligated to contributions in a week

for any four consecutive weeks within the 36 months immediately preceding the unreported

month.” Ex. C, Art. 3.2.

       14.      Pursuant to the Collection Policy, interest on delinquent contributions is to be

calculated at the rate of 0.75% per month. Ex. C, Art. 2.1.D.

       15.      The Collection Policy provides that, “[l]iquidated damages shall be calculated from

the Due Date, and shall become due and owing if suit is commenced and/or arbitration is

demanded. The amount of the liquidated damages shall be 20% of the delinquent Contributions.”

Ex. C, Art. 6.1.

       16.      A dispute arose between the parties when Respondent failed to submit reports and

contributions for October 2017 through January 2018.

       17.      Pursuant to the Collection Policy, the Funds determined that Respondent owed an

estimated amount of $28,753.12.




                                             4
Case 2:18-cv-06074-DRH-AYS Document 1 Filed 10/30/18 Page 5 of 7 PageID #: 5



        18.     The Collection Policy provides that, in the event an employer fails to remit

contributions to the Funds, the matter shall be sent to arbitration before the Funds’ designated

arbitrator. Ex. C, Art. 2.3.

        19.     The Collection Policy further provides that the employer shall be liable for all costs

incurred in collecting delinquent contributions, including without limitation, audit costs and

arbitration fees. Ex. C, Art. 6.3.

        20.     Pursuant to the Collection Policy, Petitioners initiated arbitration before the

designated arbitrator, J.J. Pierson. Petitioners noticed said arbitration by mailing a Notice of Intent

to Arbitrate Delinquency to Respondent by Certified Mail. A copy of the Notice of Intent to

Arbitrate Delinquency is annexed hereto as Exhibit D.

        21.     Thereafter, the arbitrator held a hearing and rendered his award, in writing, dated

March 12, 2018, determining said dispute (the “Award”). A copy of the Award was delivered to

Respondent. A copy of the Award is annexed hereto as Exhibit E.

        22.     The arbitrator found that Respondent was in violation of the terms of the CBAs and

ordered Respondent to pay the Funds the sum of $35,041.18, consisting of a principal deficiency

of $28,753.12, interest of $325.09, liquidated damages of $4,312.97, attorneys’ fees of $900, and

the arbitrator’s fee of $750 pursuant to the CBA. See Ex. E.

        23.     Respondent has failed to abide by the Award.

        24.     The Award has not been vacated or modified and no application for such relief is

currently pending.

        25.     This petition is timely, as it was filed within the one-year statute of limitations

applicable to a petition to confirm an arbitrator’s award.




                                              5
Case 2:18-cv-06074-DRH-AYS Document 1 Filed 10/30/18 Page 6 of 7 PageID #: 6



        26.      Petitioners are entitled to the reasonable attorneys’ fees and costs expended in this

matter pursuant to the Award and Section 502(g) of ERISA, 29 U.S.C. § 1132(g). See also Ex. C,

Art. 6.2.

        27.      Copies of V&A’s contemporaneous time records, reflecting all time spent and all

activities performed in the prosecution of this matter by its attorneys and staff, are annexed hereto

as Exhibit F.

        28.      I, Nicole Marimon (“NM” in the accompanying billing records), am a 2014

graduate of Fordham University School of Law, and an associate at V&A. Since graduating law

school and being admitted to the New York State bar, I have handled the prosecution of numerous

ERISA collections actions. V&A billed my time at a rate of $225 per hour.

        29.      V&A billed the legal assistants’ time at a rate of $100 per hour for work performed

in connection with this action.

        30.      In my experience, the foregoing hourly rates are similar to or lower than the rates

typically charged by attorneys of commensurate skill and experience in similar actions in the

Southern and Eastern Districts of New York.

        31.      V&A’s total billings in this matter amount to $427.50 reflecting 1.9 hours of work.

See Ex. F.

        32.      In addition, V&A will also advance $475 in court filing fees and service fees upon

the filing of the instant petition.

        33.      Accordingly, Petitioners are entitled to recover $902.50 in attorneys’ fees and costs

incurred in connection with this matter.

        WHEREFORE, Petitioners respectfully request that this Court:

              1. Confirm the Award in all respects;




                                               6
Case 2:18-cv-06074-DRH-AYS Document 1 Filed 10/30/18 Page 7 of 7 PageID #: 7



         2. Award judgment in favor of Petitioners and against Respondent in the amount of

            $35,041.18 pursuant to the Award plus interest from the date of the Award through

            the date of judgment;

         3. Award judgment in favor of the Petitioners and against Respondent in the amount

            of $902.50 in attorneys’ fees and costs arising out of this petition; and

         4. Award Petitioners such other and further relief as is just and proper.


Dated: New York, New York                          Respectfully submitted,
       October 30, 2018
                                                   VIRGINIA & AMBINDER, LLP

                                                   By:    ___/s/         ____
                                                          Nicole Marimon
                                                          Charles Virginia
                                                          40 Broad Street, 7th Floor
                                                          New York, New York 10004
                                                          Telephone: (212) 943-9080
                                                          Fax: (212) 943-9082
                                                          Attorneys for Petitioners




                                          7
